Citation Nr: 1210832	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  03-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease and residuals of a myocardial infarction (heart disability), also claimed as secondary to a service-connected respiratory disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August to November 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  The claim was remanded for development in October 2006, November 2008 and January 2010.  In August 2008 and July 2009, the Veteran testified before the Board at a hearings held at the RO.  The undersigned notes that the acting Veterans Law Judge who conducted the July 2009 hearing has since retired.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Veteran was afforded hearings before the Board in August 2008 and July 2009, since those dates the appellant has submitted voluminous additional records in support of his claim.  Moreover, since the January 2010 remand the question whether service connection of a respiratory disability should be severed has been resolved in the appellant's favor, and the Veteran remains service connected for paralysis of the left hemi diaphragm, with chronic obstructive pulmonary disease.  This disorder has been evaluated as 100 percent disabling since February 25, 2002.

Presumably based on these factors, the representative in December 2011 requested that the appellant be afforded an opportunity to present testimony at a travel board hearing.  Hence, the RO must schedule a personal hearing on their travel board docket.  38 C.F.R. §§ 20.700, 20.704 (2011). 

Therefore, this case is REMANDED for the following action: 

The RO must schedule the Veteran for a travel board hearing at the Huntington, West Virginia RO before a visiting Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


